

116 HR 5988 PCS: To designate the facility of the United States Postal Service located at 2600 Wesley Street in Greenville, Texas, as the “Audie Murphy Post Office Building”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 566116th CONGRESS2d SessionH. R. 5988IN THE SENATE OF THE UNITED STATESOctober 1, 2020Received; read twice and placed on the calendarAN ACTTo designate the facility of the United States Postal Service located at 2600 Wesley Street in Greenville, Texas, as the Audie Murphy Post Office Building.1.Audie Murphy Post Office Building(a)DesignationThe facility of the United States Postal Service located at 2600 Wesley Street in Greenville, Texas, shall be known and designated as the Audie Murphy Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Audie Murphy Post Office Building.Passed the House of Representatives September 30, 2020.Cheryl L. Johnson,ClerkOctober 1, 2020Received; read twice and placed on the calendar